             Case 1:16-cv-06287-KPF Document 124 Filed 10/07/19 Page 1 of 2


                                                     L a w O f fi c e s O f
                                                   Michael S. Ross
                                                   ONE GRAND CENTRAL PLACE
                                                     60 EAST 42® STREET
                                                                                                        TELEPHONE
                                                     FORTY-SEVENTH FLOOR
                                                                                                     (212) 505-4060
                                                     NE\A/ YORK, NY 10165                                FACSIMILE

                                                                                                     (212) 505-4054
                                                                                                          E-MAIL


                                                                                                 miohaelross@rosslaw.org




                                                           October 7, 2019




By ECF


Honorable Katherine Polk Failla

United States District Judge
United States District Court
S o u t h e r n D i s t r i c t o f N e w Yo r k

40 Foley Square
New York, New York 10007

                       Re:        Domingo Castillo Marcelino et al. v. 374 Food, Inc., et al.,
                                   16 Civ. 6287 (KPFJ

Dear Judge Failla:

         On behalf of my client, Michael Faillace, Esq., 1am writing to advise the Court that Mr.
Faillace’s efforts to transmit this Court’s September 18, 2019 Order to Show Cause to his former
client, Domingo Castillo Marcelino, appear to have been unsuccessful.

           Your Honor’s September 18“’ Order directed that Mr. Faillace “transmit this message to
Plaintiff Domingo Castillo-Marcelino through whatever means they were last able to contact him.
Accordingly, Mr. Faillace has advised me that he sent acopy of the Order to Mr. Marcelino’s last
known e-mail address (CastilloDS29(@gmail.com). In addition, Mr. Faillace hired aprivate
investigator to attempt to locate Mr. Marcelino and to provide him with acopy of this Court’s
September 18* Order. The investigator unsuccessfully attempted to hand-deliver the Order to Mr.
Marcelino at his last known address (4411 Ketchum Street, U‘ Floor, Elmhurst, New York
11373-3638) on September 27* and 28*. Mr. Marcelino has not responded to voicemails left on his
last known telephone number (646-904-0879), nor has he responded to e-mails sent to his last
known e-mail address.


           Mr. Faillace stands ready to provide any other information required by the Court.
                          Case 1:16-cv-06287-KPF Document 124 Filed 10/07/19 Page 2 of 2
L a w O f fi c e s O f
Michael S. Ross


            Hon. Katherine Polk Failla
            October 7, 2019
            Page 2



                                                      Respectfully submitted,




                                                      Michael S. Ross


            c c :        All Counsel

                         (By ECF)
